Citation Nr: 0936228	
Decision Date: 09/24/09    Archive Date: 10/02/09

DOCKET NO.  97-06 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an evaluation in excess of 40 percent for a 
low back disability, characterized as chronic lumbosacral 
strain, scoliosis with osteoarthritis, and lumbar 
radiculopathy, on appeal from an initial grant of service 
connection.  


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Esquire


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The appellant served on active duty from April 1960 to 
January 1965.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO), located in Muskogee, 
Oklahoma.

In June 1999, the appellant provided testimony before the 
undersigned Veterans Law Judge (VLJ) via a videoconference 
hearing.  A transcript of that hearing was produced and has 
been included in the claims folder for review.  

When the claim originally came before the Board, the issues 
on appeal involved entitlement to an increased evaluation for 
a lower back disability and entitlement to an earlier 
effective for the awarding of service connection for a lower 
back disability.  In a Decision/Remand of February 2000, the 
Board found that the evidence did not support the assignment 
of an earlier effective date.  Thus, it denied the 
appellant's request.  With respect to the issue involving an 
increased evaluation, the Board remanded that issue for the 
purpose of obtaining additional medical information.  

The appellant was notified of that decision and he appealed 
to the United States Court of Appeals for Veterans Claims, 
hereinafter the Court.  The issue appealed was that involving 
an earlier effective date.  The Court subsequently issued an 
Order that vacated and remanded the decision portion of the 
February 2000 Board Decision/Remand.  Following that action, 
the Board issued a new decision on the merits of the 
appellant's claim involving an earlier effective date.  That 
decision was released in September 2002.  That decision was 
not appealed to the Court.

The other issue involving an increased evaluation for a lower 
back disability was finally returned to the Board and in 
February 2005, the Board issued another remand with respect 
to this issue.  Also remanded were the following issues:

Whether new and material evidence has 
been received to reopen a previously 
denied claim of entitlement to service 
connection for a cervical spine disorder.

Whether there is clear and unmistakable 
error in a September 16, 1974, rating 
decision that denied the claim of 
entitlement to service connection for a 
low back decision.

Entitlement to service connection for 
coronary artery disease (CAD), angina 
pectoris, and hypertension, claimed as 
secondary to chronic lumbosacral strain 
with scoliosis.  

The Board notes that the issue involving entitlement to an 
increased evaluation for a lower back disability was 
recharacterized as entitlement to an increased evaluation for 
chronic lumbosacral strain, scoliosis with osteoarthritis and 
lumbar radiculopathy, on appeal from an initial grant of 
service connection.  

It is noted that the Board bifurcated additional issues that 
had come to the Board at that time.  Those issues were 
entitlement to reimbursement of unauthorized medical expenses 
and whether there was clear and unmistakable error in a 
September 9, 2002, Board decision.  These two issues were 
decided by a Board Decision issued in February 2005.  

The case was again returned to the Board for appellate 
review.  The Board notes that the fourth issue that was 
listed on the Board's February 2005 Remand, that involving 
the heart, was not returned to the Board for appellate 
consideration.  The February 2005 Remand instructed the 
RO/Appeals Management Center (AMC) to issue a Statement of 
the Case (SOC) with respect to this issue.  Such an SOC was 
sent to the appellant in April 2006.  The appellant had sixty 
(60) days to respond; such a response was not timely received 
and as such, this issue was thus not before the Board.  

The Board then issued a Decision/Remand in December 2007.  In 
that action, the Board denied the appellant's request for an 
increased evaluation for a lower back disability.  Also 
denied by the Board was the issue involving clear and 
unmistakable error.  The remaining issue, that of whether new 
and material evidence had been submitted sufficient to reopen 
the appellant's claim for entitlement to service connection 
for a disability of the cervical segment of the spine, was 
reopened by the Board.  It was then remanded to the AMC so 
that additional information could be obtained.  

The issue involving the cervical segment of the spine was 
then returned to the Board and, in December 2008, the Board 
issued a Decision on the merits of the appellant's claim.  
The Board found that the medical evidence did not support the 
appellant's assertions that his neck disorder began in or was 
caused by his military service.  As such, service connection 
could not be granted.  

In between the time that the Board issued its Decision/Remand 
of December 2007 and the Decision of December 2008, the 
appellant appealed to the Court for review of the Board's 
denial of the appellant's request for an increased rating for 
the lower back disability.  The clear and unmistakable error 
issue was not appealed to the Court.  After the Court 
reviewed the Board's Decision/Remand, the Court adopted a 
Joint Motion for Partial Remand that was proffered by the 
appellant's attorney.  The Joint Motion asked that the 
Board's action concerning the back be vacated and additional 
reasons and bases be provided by the Board.  More 
specifically, the Joint Motion purported that the Board did 
not fully discuss the applicability of the case of DeLuca v. 
Brown, 8 Vet. App. 202 (1995), to the facts then before it.  
Because of this purported defect, the appellant asked that 
the Board's actions be vacated and returned to the Board for 
additional action.  As reported, the Court agreed with the 
Joint Motion and adopted it in March 2009.  The claim has 
since been returned to Board for action in accordance with 
the instructions of the Joint Motion for Partial Remand.  




FINDINGS OF FACT

1.  The VA has fulfilled, to the extent possible, its notice 
and duty to assist duties to the appellant by obtaining and 
fully developing all relevant evidence necessary for the 
equitable disposition of the issues addressed in this 
decision.

2.  The appellant's service connected lower back disability, 
which includes degenerative disc disease, produces severe 
restriction of motion and occasional muscle spasms.  However, 
sciatic neuropathy has not been diagnosed and this disability 
has not caused the appellant to be incapacitated for a period 
of six weeks or more.


CONCLUSION OF LAW

The criteria for a rating in excess of 40 percent for a lower 
back disability have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.321, 4.1- 4.14, 
4.104, Diagnostic Codes 5293 (2002) and Diagnostic Code 5243 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
appellant's claims file.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the appellant or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
appellant should not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).  

Also, the Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).

VA satisfied its duty to notify by means of a notification 
letter sent to him in June 2004 by the agency of original 
jurisdiction (AOJ).  This letter was issued after the initial 
AOJ decision.  Additional information letters were forwarded 
to the appellant by the AMC.  These letters informed the 
appellant of what evidence was required to substantiate the 
claim for an increased evaluation, and of his, and VA's, 
respective duties for obtaining evidence.  The appellant was 
also asked to submit evidence and/or information in his 
possession to the AMC/AOJ.  

The Federal Circuit Court and the United States Court of 
Appeals for Veterans Claims, hereinafter the Court, have 
since further clarified that the VA can provide additional 
necessary notice subsequent to the initial AOJ adjudication, 
and then go back and readjudicate the claim, such that the 
essential fairness of the adjudication - as a whole, is 
unaffected because the appellant is still provided a 
meaningful opportunity to participate effectively in the 
adjudication of the claim.  See Mayfield v. Nicholson, 499 
F.3d 1317, 1323 (Fed. Cir. 2007) (where the Federal Circuit 
Court held that a SOC or supplemental SOC (SSOC) can 
constitute a "readjudication decision" that complies with 
all applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC).  
As a matter of law, the provision of adequate VCAA notice 
prior to a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication.  See also Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006).  

In any event, the Board finds that any deficiency in the 
notice to the claimant or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
claimant, the Court found that the evidence established that 
the claimant was afforded a meaningful opportunity to 
participate in the adjudication of the claim, and found that 
the error was harmless, as the Board has done in this case.) 
 

In Sanders v. Nicholson, 487 F. 3d 881 (2007), the Federal 
Circuit held that any error by VA in providing the notice 
required by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) 
is presumed prejudicial, and that once an error is identified 
as to any of the notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F.3d 
at 889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim . . 
. served to render any pre-adjudicatory section 5103(a) 
notice error non-prejudicial."  Vazquez-Flores.

If any notice deficiency is present in this case, the Board 
finds that the presumption of prejudice on VA's part has been 
rebutted in this case by the following:  (1) based on the 
communications sent to the claimant over the course of this 
appeal, the claimant clearly has actual knowledge of the 
evidence the claimant is required to submit in this case; and 
(2) based on the claimant's contentions as well as the 
communications provided to the claimant by VA, it is 
reasonable to expect that the claimant understands what was 
needed to prevail.  See Sanders; see also Simmons v. 
Nicholson, 487 F. 3d 892 (2007).  

VA has informed the appellant of which evidence he was to 
provide to VA and which evidence VA would attempt to obtain 
on his behalf.  In this regard, the VA sent the appellant 
notice of the VCAA, which spelled out the requirements of the 
VCAA and what the VA would do to assist the appellant.  The 
VA informed the appellant that it would request records and 
other evidence, but that it was the appellant's 
responsibility to ensure that the VA received the records.  
The appellant was told that he should inform the VA of any 
additional records or evidence necessary for his claim.  The 
Board has fulfilled its duty to assist.  In this instance, 
the VA obtained the appellant's available medical treatment 
records and those other records that the VA was made aware 
thereof.  

Accordingly, the Board finds that the essential fairness was 
maintained in this case as the claimant has demonstrated 
actual knowledge of the evidence, which was needed to 
establish the claim, and VA has obtained all relevant 
evidence.  Moreover, the claimant has demonstrated an 
understanding of the evidence required to substantiate the 
claim.  In sum, the claimant was provided the information 
necessary such that any defective predecisional notice error 
was rendered non-prejudicial in terms of the essential 
fairness of the adjudication.  Thus, the Board finds that 
although there may be a VCAA deficiency, the evidence of 
record is sufficient to rebut this presumption of prejudice 
as the record shows that this error was not prejudicial to 
the claimant and the essential fairness of the adjudication 
process in this case was preserved.

VA has informed the appellant of which evidence he was to 
provide to VA and which evidence VA would attempt to obtain 
on his behalf.  In this regard, the VA sent the appellant 
notice of the VCAA, which spelled out the requirements of the 
VCAA and what the VA would do to assist the appellant.  The 
VA informed the appellant that it would request records and 
other evidence, but that it was the appellant's 
responsibility to ensure that the VA received the records.  
The appellant was told that he should inform the VA of any 
additional records or evidence necessary for his claim.  The 
appellant did inform the VA of the location of his treating 
physicians and those records have been obtained and included 
in the claims folder for review.  Also obtained has been the 
appellant's treatment records located at VA facilities.  
Given the foregoing, the Board finds that the RO has 
substantially complied with the duty to procure the necessary 
medical and personnel records.

Additionally, VA has a duty to obtain a medical examination 
or opinion when such examination or opinion is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 
2002 & Supp. 2008).  The record indicates that the appellant 
has undergone a number of examinations and the results from 
those exams have been included in the claims folder for 
review.  The examinations involved a review of the claims 
file, a thorough examination of the appellant, and an opinion 
that was supported by sufficient rationale.  Therefore, the 
Board finds that the examinations are adequate for rating 
purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 
(affirming that a medical opinion is adequate if it provides 
sufficient detail so that the Board can perform a fully 
informed evaluation of the claim).  Given the foregoing, the 
Board finds that the VA has substantially complied with the 
duty to obtain the requisite medical information necessary to 
make a decision on the appellant's claim.

Moreover, the appellant was given the opportunity to present 
evidence and testimony before an RO hearing officer and the 
Board.  The appellant provided comments before the 
undersigned Veterans Law Judge (VLJ) in June 1999.  During 
that hearing, the appellant described the symptoms produced 
by his lower back disability.  He described the pain he 
experienced and the limitations produced by his disorder.  
The appellant was given notice that the VA would help his 
obtain evidence but that it was up to the appellant to inform 
the VA of that evidence.  During the course of this appeal, 
the appellant has proffered documents and statements in 
support of his claim.  It seems clear that the VA has given 
the appellant every opportunity to express his opinions with 
respect to the issue now before the Board and the VA has 
obtained all known documents that would substantiate the 
appellant's assertions.

Additionally, the Board finds there has been substantial 
compliance with its February 2005 remand instructions.  The 
Board notes that the Court has recently noted that "only 
substantial compliance with the terms of the Board's 
engagement letter would be required, not strict compliance."  
D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also 
Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that 
there was no Stegall violation when the examiner made the 
ultimate determination required by the Board's remand, 
because such determination "more than substantially complied 
with the Board's remand order").  The record indicates that 
the AMC scheduled the appellant for a medical examination and 
the appellant attended that examination.  The results were 
then returned to the AMC and the AMC issued a rating decision 
and a Supplemental Statement of the Case (SSOC) after 
reviewing the results of that examination.  Based on the 
foregoing, the Board finds that the AMC substantially 
complied with the mandates of its remand.  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998) (finding that a remand by 
the Board confers on the appellant the right to compliance 
with the remand orders).  Therefore, in light of the 
foregoing, the Board will proceed to review and decide the 
claim based on the evidence that is of record consistent with 
38 C.F.R. § 3.655 (2008).

In March 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  1) appellant status; 2) existence of a 
disability; (3) a connection between the appellant's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.

In the present appeal, the appellant was provided with 
Dingess-type notice via a letter dated July 2007.  Because 
this notice has been provided, the Board finds no prejudice 
to the appellant in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).

Accordingly, the Board finds that the essential fairness was 
maintained in this case as the claimant has demonstrated 
actual knowledge of the evidence, which was needed to 
establish the claim, and since VA has obtained all relevant 
evidence.  The claimant demonstrated an understanding of the 
evidence required to substantiate the claim.  In sum, the 
claimant was provided the information necessary such that any 
defective predecisional notice error was rendered non-
prejudicial in terms of the essential fairness of the 
adjudication.  Thus, the Board finds that although there may 
be a VCAA deficiency, the evidence of record is sufficient to 
rebut this presumption of prejudice as the record shows that 
this error was not prejudicial to the claimant and the 
essential fairness of the adjudication process in this case 
was preserved.

In this case, because each of the content requirements of a 
VCAA notice has been fully satisfied, any error in not 
providing a single notice to the appellant covering all 
content requirements is harmless error.  Here, the appellant 
is not prejudiced by the Board's consideration of his claim 
as VA has already met all notice and duty to assist 
obligations to the appellant under the VCAA.  In essence, the 
appellant in this case has been notified as to the laws and 
regulations governing increased rating claims.  He has been 
advised of the evidence considered in connection with his 
appeal and what information VA and the appellant would 
provide.  He has been told what the VA would do to assist him 
with his claim and the VA has obtained all documents it has 
notice thereof that would assist in the adjudication of the 
appellant's claim.  Thus, the Board finds that there has been 
no prejudice to the appellant that would warrant further 
notification or development.  As such, the appellant's 
procedural rights have not been abridged, and the Board will 
proceed with appellate review.  Bernard v. Brown, 4 Vet. App. 
384, at 393 (1993).

As reported above, during the course of this appeal the case 
of Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) was 
promulgated by the Court.  According to this case, for an 
increased-compensation claim, section 5103(a) requires, at a 
minimum, that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Further, if the Diagnostic Code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect of that 
worsening has on the claimant's employment and daily life 
(such as a specific measurement or test result), the 
Secretary must provide at least general notice of that 
requirement to the claimant.  Additionally, the claimant must 
be notified that, should an increase in disability be found, 
a disability rating will be determined by applying relevant 
Diagnostic Codes, which typically provide for a range in 
severity of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability involved), 
based on the nature of the symptoms of the condition for 
which disability compensation is being sought, their severity 
and duration, and their impact upon employment and daily 
life.  As with proper notice for an initial disability rating 
and consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation - e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.

In this case, the appellant was provided pertinent 
information in the VCAA notice cited above and in subsequent 
statement of the case (SOC) and supplemental statements of 
the case (SSOCs).  He was informed of the necessity of 
providing on his own or by VA, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
lower back disability and the effect that worsening has on 
the claimant's employment and daily life; and examples of 
pertinent medical and lay evidence that the claimant may 
submit (or ask the Secretary to obtain) relevant to 
establishing entitlement to increased compensation.

In the case currently before the Board, the SOC and the 
subsequently issued SSOCs did make specific reference to the 
diagnostic codes that can be used to evaluate back 
conditions.  In Sanders v. Nicholson, No. 2006-7001 (Fed. 
Cir. May 16, 2007), the Federal Circuit stated that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless the VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, the VA 
must show that the purpose of the notice was not frustrated, 
such as by demonstrating that any defect was cured by actual 
knowledge on the part of the claimant, that a reasonable 
person could be expected to understand from the notice what 
was needed, that a benefit could not have been awarded as a 
matter of law, or perhaps where the claimant has stated that 
he or she has no further evidence to submit, or where the 
record reflects that VA has obtained all relevant evidence.  
There must be a demonstration that there was no error.  See 
Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d 
Cir.1974) ("[N]o error can be predicated on insufficiency of 
notice since its purpose had been served.").  In order for 
the Court to be persuaded that no prejudice resulted from a 
notice error, the record must demonstrate that, despite the 
error, the adjudication was nevertheless essentially fair.  
See also Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).

The Court has stated that "Nothing in law or common sense 
supports a conclusion that the Court should put on blinders 
and ignore [the 'extensive administrative appellate process'] 
or a conclusion that a notice error prior to the initial 
decision by the Secretary could not be rendered non-
prejudicial when the full panoply of administrative appellate 
procedures established by Congress are provided to the 
claimant.  It is well settled that a remand is not warranted 
when no benefit would flow to the claimant."  See Vazquez-
Flores.

The claimant and his representative have demonstrated that 
there was actual knowledge of what was needed to establish 
the claim.  Actual knowledge is established by statements or 
actions by the claimant or the claimant's representative (and 
then his private attorney) that demonstrates an awareness of 
what was necessary to substantiate his claim.  See Dalton v. 
Nicholson, 21 Vet. App. 23, 30-31 (2007); see also Short Bear 
v. Nicholson, 19 Vet. App. 341, 344 (2005).  The mere act of 
submitting evidence does not demonstrate actual knowledge.  
See Vazquez-Flores.  In this instance, the appellant 
demonstrated his awareness through the various submissions he 
has made to the VA over the long course of this appeal.  
Also, he demonstrated actual knowledge when he was discussing 
with the RO and the examining physicians the manifestations 
and symptoms produced by his condition.  The appellant 
further insinuated through his written statements, along with 
the testimony he provided before the undersigned Veterans Law 
Judge, that he was aware of what was required in order for 
increased ratings to be assigned.

Accordingly, the Board finds that the essential fairness was 
maintained in this case as the claimant has demonstrated 
actual knowledge of the evidence, which was needed to 
establish the claim, and since VA has obtained all relevant 
evidence.  The claimant demonstrated an understanding of the 
evidence required to substantiate the higher rating sought 
and that a higher rating would be assigned based on the 
pertinent diagnostic criteria.  The claimant discussed the 
pertinent criteria and submitted supporting evidence and he 
has indicated that there was no further evidence to submit.  
The criteria were discussed in the SOC and the SSOCs and the 
claimant was told why a higher rating was not warranted under 
the criteria.

Disability evaluations are determined by evaluating the 
extent to which the appellant's service-connected 
disabilities affect the ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing the symptomatology with the criteria set forth in 
the Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R., Part 4 (2008).  
Separate diagnostic codes identify the various disabilities.  
38 C.F.R. § 4.1 (2008) requires that each disability be 
viewed in relation to its history and that there be emphasis 
upon the limitation of activity imposed by the disabling 
condition.  38 C.F.R. § 4.2 (2008) requires that medical 
reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the appellant working or seeking work.  38 
C.F.R. § 4.7 (2008) provides that, where there is a question 
as to which of two disability evaluations shall be applied, 
the higher evaluation is to be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating is to be assigned.

The regulations do not give past medical reports precedence 
over current findings.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, the Court has held 
that, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Id.; Peyton v. Derwinski, 1 Vet. App. 282 (1991); 38 C.F.R. 
§§ 4.1, 4.2 (2008).  With respect to the issue before the 
Board, the appeal does stem for a disagreement with an 
evaluation assigned in connection with the original grant of 
service connection, and as such, the potential for the 
assignment of separate, or "staged" ratings for separate 
periods of time, based on the facts found, are for 
consideration.  Fenderson v. West, 12 Vet. App. 119 (1999).

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
appellant's ability to engage in ordinary activities, 
including employment.  38 C.F.R. § 4.10 (2008).

The appellant's disability has been assigned a 40 percent 
disability evaluation in accordance with the rating criteria 
found at 38 C.F.R. Part 4, Diagnostic Code 5293 (2002).  
Besides being able to rate the appellant's disability under 
this diagnostic code, it is also possible that his lower back 
disorder may be rated under any one of a number of diagnostic 
codes if the disability exhibits the appropriate 
manifestations and symptoms associated with that code.  These 
codes include 38 C.F.R. Part 4, Diagnostic Codes 5285, 5286, 
5289, and 5292 (2002).

Diagnostic Code 5285 - Vertebra, fracture 
of, residuals:

With cord involvement, bedridden, or 
requiring long leg braces 
							100 
Without cord involvement; abnormal 
mobility requiring neck brace (jury mast) 
							60

In other cases rate in accordance with 
definite limited motion or muscle spasms, 
adding 10 percent for demonstrable 
deformity of vertebral body.



Diagnostic Code 5286 - Spine, complete 
bony fixation (ankylosis) of:

Unfavorable angle, with marked deformity 
and involvement of major joints (Marie- 
Strumpell type) or without other joint 
involvement (Bechterew type) 
							100 
Favorable angle					60

Diagnostic Code 5289 - Spine, ankylosis 
of, lumbar:

Unfavorable 					
	50 
Favorable 						40

Diagnostic Code 5292 - Spine, limitation 
of motion of, lumbar:

Severe 						40
Moderate						20
Slight 						
	10

Diagnostic Code 5293 - Intervertebral 
disc syndrome

Pronounced; with persistent symptoms 
compatible with sciatic neuropathy with 
characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site 
of diseased disc, little intermittent 
relief			60 
Severe; recurring attacks, with 
intermittent relief  
        40 
Moderate; recurring attacks 		
	20 
Mild							10 
Postoperative, cured					0

The application of the words "slight," "mild," 
"moderate," "severe" and "pronounced" have not been 
defined in the Rating Schedule.  Rather than applying a 
mechanical formula, the VA must evaluate all of the evidence 
to the end that its decisions are "equitable and just."  38 
C.F.R. § 4.6 (2008).  In evaluating the appellant's 
musculoskeletal impairments, the Board is cognizant of its 
responsibilities under the Rating Schedule.  38 C.F.R. § 4.71 
et seq. (2006).  In a precedent opinion, the VA General 
Counsel has held that disabilities rated under 38 C.F.R. § 
4.71a, Diagnostic Code 5293, involved limitation of motion, 
which warranted consideration based on functional loss due to 
pain on use or due to flare-ups under 38 C.F.R. §§ 4.40 and 
4.45.  VAOPGCPREC 36-97.

In evaluating increased rating claims, the Board will also 
consider the provisions of 38 C.F.R. §§ 4.40, 4.45 (2008).  
Under 38 C.F.R. § 4.40 (2008), functional loss or weakness 
due to pain supported by adequate pathology and evidenced by 
the visible behavior of the appellant is deemed a serious 
disability.  In the case of DeLuca v. Brown, 8 Vet. App. 202 
(1995), the Court expounded on the necessary evidence 
required for a full evaluation of orthopedic disabilities.  
The Court held that ratings based on limitation of motion do 
not subsume 38 C.F.R. § 4.40 or 38 C.F.R. § 4.45.  It was 
also held that the provisions of 38 C.F.R. § 4.14 (avoidance 
of pyramiding) do not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use, 
including during flare-ups.  However, the Board notes that 
the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 
(2008), should only be considered in conjunction with the 
diagnostic codes predicated on limitation of motion.  See 
Johnson v. Brown, 9 Vet. App. 7 (1996).

During the pendency of the appellant's appeal, there were 
changes made to the criteria governing the evaluation of 
spine disabilities.  The VA issued revised regulations 
concerning the sections of the VA Rating Schedule that deal 
with intervertebral disc syndrome.  See 67 Fed. Reg. 54345-
54349 (August 22, 2002).  And VA further revised the rating 
criteria to provide a new General Rating Formula for Diseases 
and Injuries of the Spine.  See 68 Fed. Reg. 51454-51458 
(August 27, 2003).  

Under the new criteria, Diagnostic Codes 5235 through 5243 
contemplate, respectively, vertebral fracture or dislocation, 
sacroiliac injury and weakness, lumbosacral or cervical 
strain, spinal stenosis, spondylolisthesis or segmental 
instability, ankylosing spondylitis, spinal fusion, 
degenerative arthritis of the spine, and intervertebral disc 
syndrome.  38 C.F.R. Part 4 (2008).  All diagnostic codes 
(except where 5243, intervertebral disc syndrome, is 
evaluated under the formula for rating intervertebral disc 
syndrome based on incapacitating episodes) are evaluated 
under the following criteria.  Under this criteria, a higher, 
50 percent, evaluation is warranted for unfavorable ankylosis 
of the entire thoracolumbar spine under Diagnostic Codes 5235 
through 5243.  A 100 percent evaluation is warranted for 
unfavorable ankylosis of the entire spine.

Forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine warrants a 40 percent rating.  Forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis warrants a 20 percent rating.  
Forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, combined range 
of motion of the thoracolumbar spine greater than 120 degrees 
but not greater than 235 degrees; or, muscle spasm, guarding, 
or localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body fracture with 
loss of 50 percent or more of the height is given a 10 
percent rating.

Normal forward flexion of the cervical segment of the spine 
is zero to 45 degrees, extension is zero to 45 degrees, left 
and right lateral flexion are zero to 45 degrees, and left 
and right lateral rotation are zero to 80 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateral flexion, 
and left and right rotation.  The normal combined range of 
motion of the cervical spine is 340 degrees.  See Note 2, 
General Rating Formula for Disease and Injuries of the Spine, 
38 C.F.R. § 4.71a (2006).

When a law or regulation changes after a claim has been filed 
but before the administrative appeal process has been 
concluded, VA must apply the regulatory version that is more 
favorable to the appellant.  See VAOPGCPREC 7-2003 (Nov. 19, 
2003) ("[S]tatutes or regulations liberalizing the criteria 
for entitlement to compensation . . . may be applied to 
pending claims because their effect would be limited to 
matters of prospective benefits."); see also Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991), overruled in part 
by Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  
However, where the amended regulations expressly provide an 
effective date and do not allow for retroactive application, 
the appellant is not entitled to consideration of the amended 
regulations prior to the established effective date.  Green 
v. Brown, 10 Vet. App. 111, 116-119 (1997); see also 38 
U.S.C.A. § 5110(g) (West 2002 & Supp. 2006) (where 
compensation is awarded pursuant to any Act or administrative 
issue, the effective date of such award or increase shall be 
fixed in accordance with the facts found but shall not be 
earlier than the effective date of the Act or administrative 
issue).  For any date prior to September 26, 2003, VA cannot 
apply the revised regulations.

The revised criteria further provides that intervertebral 
disc syndrome (preoperatively or postoperatively) will be 
rated either on the total duration of incapacitating episodes 
over the past 12 months or by combining under 38 C.F.R. 
§ 4.25 (2006) separate evaluations of its chronic orthopedic 
and neurologic manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  An incapacitating episode is a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurological signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.

As to the neurological component, under 38 C.F.R. § 4.124a, 
Diagnostic Code 8520 (2002) and (2008), for rating sciatic 
neuropathy, a 10 percent rating is warranted when the 
impairment is mild, 20 percent when moderate, 40 percent when 
moderately severe, 60 percent when severe with marked 
atrophy, and 80 percent when there is complete paralysis when 
the foot dangles and drops, no active movement is possible of 
muscle below the knee, flexion of the knee is weakened or 
(very rarely) lost.

Ankylosis is the "immobility and consolidation of a joint 
due to disease, injury, or surgical procedure."  Colayong v. 
West, 12 Vet App 524 (1999) (citing DORLAND'S ILLUSTRATED 
MEDICAL DICTIONARY (28TH Ed. 1994) at 86.).

The evidence reviewed in this matter includes written 
statements made by the appellant since 1990, the appellant's 
VA medical treatment records dated 1990 to the present, and 
numerous VA orthopedic examinations - to include examinations 
in April 1994, September 1996, and September 2004.  During 
the course of this appeal, the appellant has submitted 
countless written documents describing the symptoms he 
suffers from as a result of his back disability.  With 
respect to the appellant's VA and private medical records, 
these records not only show treatment for the appellant's 
lower back disability, but also treatment for a myriad of 
other conditions, diseases, and disabilities.  Also included 
in the review are the actions accomplished over the course of 
nineteen plus years by the RO, the AMC, and the Board.

The Board first notes the results provided in the April 1994 
examination.  The appellant complained of pain radiating to 
the right lower extremity.  The back had no postural 
abnormality or fixed deformity.  The appellant's range of 
motion measurements were as follows:

Forward flexion		90 degrees
Backward extension		10 degrees
Left lateral flexion		40 degrees
Right lateral flexion		30 degrees
Rotation left			40 degrees
Rotation right		30 degrees

The doctor wrote that there was no demonstrable pain on 
motion and there was no evidence of neurological involvement.  
Nevertheless, the doctor did conclude that the appellant did 
indeed have herniated disc disease at L4-5.  

The appellant was seen in September 1996 for a VA examination 
of the spine.  Prior to the exam, the appellant complained of 
pain radiating into both thighs.  He did deny weakness in his 
lower extremities as a result of the back disability and he 
also stated that his bowel/bladder functions were "normal".  
Upon completion of the physical examination, the examiner 
wrote the following:

	. . . appears to be about 30 degrees 
of flexion of his lumbar spine.  He bends 
only about 20 degrees to the right and 10 
degrees to the left.  He really doesn't 
extend his back beyond neutral.  He 
complains of tenderness mainly in his 
lower back in the left paravertebral 
region. . . . His pelvis is level.  

In September 2004, the appellant underwent another 
examination of his back.  He again complained of pain 
radiating to his lower extremities.  He had no bowel or 
bladder symptoms and he did not have any incapacitating 
episodes during the previous twelve months.  He did report 
that he was limited in the amount of time he could be in one 
position.  When examined, the doctor noted that the appellant 
had a slow limping, antalgic gait.  Pain was observed.  The 
doctor additionally noted:

	. . . Examination of the lumbar 
spine reveals no tenderness and no spasms 
in the lumbar area and there is very poor 
muscle tone.  The veteran can flex 50 
degrees but pain starts at 5 degrees in 
any movement of the lumbar spine.  
Extension can only occur to 5 degrees and 
pain occurs at 0.  Rotation bilaterally 
is 20 degrees with pain starting at 5 to 
10 degrees bilaterally.  Side bending can 
only occur to 10 degrees with pain 
starting at 5 degrees.  The range of 
motion of the lumbar spine was limited by 
pain, fatigue, weakness, and lack of 
endurance, with some incoordination. . . 
. There is no ankylosis noted of the 
lumbar spine. . . . Sensory examination 
was normal except for an area of the left 
lateral thigh that had decreased sensory 
to light 
touch. . . . 

....

Degenerative disk disease, spinal 
stenosis/degenerative disk disease with 
residual neurogenic claudication that 
occurs with severe functional loss 
secondary to pain as the main factor.  

As reported above, the appellant's medical treatment records 
have been obtained and included in the claims folder for 
review.  These records do show occasional treatment and 
complaints involving the lower back.  However, none of the 
records suggest or insinuate that the appellant had been 
prescribed bed rest for any period of time for treatment of 
his lumbar segment of the spine.  Additionally, those same 
records are negative for findings indicative that the 
appellant is suffering from favorable or unfavorable 
ankylosis of the lumbar segment of the spine.  

Because unfavorable ankylosis of the lumbar segment of the 
spine has not been diagnosed, Diagnostic Codes 5289 and 5240 
are not for application.  38 C.F.R. Part 4 (2002) and (2008).  
Since the appellant has not been diagnosed as having 
favorable ankylosis of the spine, or fusion of the lumbarical 
segments, then Diagnostic Codes 5286, 5289, and 5241 are also 
not for application.  Id.

The appellant's service medical records do not indicate that 
the appellant fractured any of his vertebrae while in 
service.  Hence, because the appellant did not fracture his 
vertebrae, Diagnostic Codes 5285 and 5235 are not for 
application.  38 C.F.R. Part 4 (2002) and (2008).  The Board 
further adds that because the appellant has been rated at 40 
percent, and since the maximum schedular evaluation that can 
be assigned pursuant to the criteria found at 38 C.F.R. Part 
4, Diagnostic Code 5292 (2002) is 40 percent, this criterion 
is also not for application.

Yet, the question remains - does the appellant meet the 
criteria for a higher rating pursuant to the rating criteria 
for intervertebral disc syndrome?

The VA examination reports are definite in the conclusions 
that the appellant is not suffering from sciatic neuropathy 
as a result of his lower back disability.  Although the 
appellant has reported pain, the medical evidence does not 
establish atrophy of the involved nerves even though there 
has been occasional muscle spasms of the lower back reported.  
Moreover, the appellant has not experienced paralysis of the 
nerves and the appellant has been capable of moving his lower 
extremities, even though he complains of pain.

Additionally, there is nothing in the available medical 
records, and the statements provided by the appellant, that 
suggests that the he has suffered from incapacitating 
episodes or that he has been prescribed bed rest by a 
physician.  The appellant has not been told to lie down to 
relieve any back pain.  None of the medical records suggest 
or insinuate that the appellant has been bedridden solely as 
a result of his service-connected back disorder.  As 
reported, the appellant's medical treatment records were 
obtained.  As stated previously, these records do not show 
that he has been prescribed bed rest for a period of four to 
six weeks (or more) by his treating, or any other, physician.

In determining whether an increased evaluation is warranted, 
the VA must determine whether the evidence supports the claim 
or is in relative equipoise, with the appellant prevailing in 
either event, or whether the preponderance of the evidence is 
against the claim, in which case an increased rating must be 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The 
various examination results, along with the information 
provided by the appellant, attest to the severity of his 
lumbar spinal condition.  However, they do not suggest that 
the appellant's condition is presently under evaluated.  The 
records do not reveal constant neurological findings 
consistent with a more severe condition affecting the lumbar 
segment of the spine or any of the discs that would entitle 
the appellant to a rating in excess of 40 percent.  The 
appellant does experience relief from the pain and admitted 
that he only suffers from flare-ups of pain from the lower 
back two to three times a week, and that these flare-ups 
dissipate.  While the appellant has complained of persistent 
pain and discomfort that has not been relieved by pain 
medications or therapy, the evidence does not show that the 
pain has restricted the appellant's ability to perform the 
tasks of daily living.

It is therefore the Board's decision that symptomatology and 
other evidence indicative of a more pronounced disc or lumbar 
spine condition have not been presented.  The evidence 
proffered does not show pronounced intervertebral disc 
syndrome with recurring attacks without intermittent relief.  
The evidence has not shown either favorable or unfavorable 
ankylosis, and none of the examiners has classified the 
appellant's lumbar segment of the spine as having marked 
deformity.  Thus, under the old rating criteria, in effect 
prior to September 22, 2002, or the new criteria in effect 
after that date, a disability evaluation in excess of 40 
percent is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. 4.1, 4.2, 4.7, 4.10, Part 4 
(2002) and (2008).

The Board has also considered whether factors including 
functional impairment and pain as addressed under 38 C.F.R. 
§§ 4.10, 4.40 and 4.45 (2008) would warrant a higher rating.  
See Spurgeon v. Brown, 10 Vet. App. 194 (1997); and DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  It is not disputed that the 
appellant has limitation of motion of the lumbar segment of 
the spine, and that there is pain on motion.  Limited motion 
of the lumbar segment of the spine results in a certain level 
of functional loss.  Yet, the appellant has been assigned a 
40 percent disability rating.  This is the maximum disability 
rating available based on symptomatology that includes 
limitation of motion.  Where a musculoskeletal disability is 
currently evaluated at the highest schedular evaluation 
available based upon limitation of motion, a DeLuca analysis 
is foreclosed.  See Johnston v. Brown, 10 Vet.  App. 80 
(1997).  Accordingly, the aforementioned provisions of 38 
C.F.R. § 4.40 and § 4.45 (2008) and DeLuca, supra, are not 
for consideration. 

Additionally, the Board has considered whether it is 
appropriate to assigned "staged ratings," in accordance 
with Fenderson, supra.  However, the Board finds that the 
medical evidence demonstrates consistently and throughout 
that the appellant meets the criteria for a 40 percent 
rating, but no higher, from the date of his claim.  
Therefore, the assignment of staged evaluations in this case 
is not necessary.  

In reaching the above conclusions, the Board has also not 
overlooked the appellant's and his representative's written 
statements to the VA and the claimant's statements to the 
various doctors who have treated/examined him over the course 
of this appeal.  In this regard, while the appellant is 
credible to report on what he sees and feels, and others are 
credible to report on what they can see, neither is competent 
to report that a service connected disability meets the 
criteria for an increased rating because such an opinion 
requires medical expertise which they have not been shown to 
have.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 
2007); Espiritu v. Derwinski, 2 Vet App 492 (1992)

In sum, the Board denies the appellant's claim.  The benefit-
of-the-doubt-rule has been considered in making this 
decision.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2008).

The Board has also considered whether the appellant is 
entitled to an extraschedular evaluation for his lower back 
disorder.  Ordinarily, the VA Schedule will apply unless 
there are exceptional or unusual factors which would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).  According to the 
regulation, an extraschedular disability rating is warranted 
based upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 
C.F.R. § 3.321(b)(1) (2008).  An exceptional case is said to 
include such factors as marked interference with employment 
or frequent periods of hospitalization as to render 
impracticable the application of the regular schedular 
standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-
step inquiry for determining whether an appellant is entitled 
to an extraschedular rating.  First, the Board must first 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is 
found inadequate, the Board must determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to 
evaluate a appellant's disability picture and that picture 
has attendant thereto related factors such as marked 
interference with employment or frequent periods of 
hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation 
and Pension Service to determine whether, to accord justice, 
the appellant's disability picture requires the assignment of 
an extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture 
that the available schedular evaluation for the lower back 
disability is inadequate.  A comparison between the level of 
severity and symptomatology of the appellant's disability 
with the established criteria found in the rating schedule 
(either old or new) for spinal disorders shows that the 
rating criteria reasonably describes the appellant's 
disability level and symptomatology.

The Board further observes that, even if the available 
schedular evaluation for the disability is inadequate (which 
it manifestly is not), the appellant does not exhibit other 
related factors such as those provided by the regulation as 
"governing norms."  The record does not show that the 
appellant has required frequent hospitalizations for his 
lower back disorder.  Indeed, it does not appear from the 
record that he has been recently hospitalized for this 
condition.  Additionally, there is not shown to be evidence 
of marked interference with employment solely due to the 
lower back disorder.  There is nothing in the record which 
suggests that the service-connected disability has markedly 
impacted his ability to perform a job.  Moreover, there is no 
evidence in the medical records of an exceptional or unusual 
clinical picture.

In short, there is nothing in the record to indicate that 
this service-connected lower back disability on appeal cause 
impairment with employment over and above that which is 
contemplated in the assigned schedular rating.  See Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].  The Board therefore has 
determined that referral of this case for extraschedular 
consideration pursuant to 38 C.F.R. 3.321(b)(1) (2008) is not 
warranted.


ORDER

Entitlement to an evaluation in excess of 40 percent for a 
low back disability, characterized as chronic lumbosacral 
strain, scoliosis with osteoarthritis, and lumbar 
radiculopathy, on appeal from an initial grant of service 
connection, is denied.  



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


